UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4626



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD E. WATTS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:05-cr-00442-HEH)


Submitted:   July 31, 2007                 Decided:   August 16, 2007


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig S. Cooley, Richmond, Virginia, for Appellant.       Chuck
Rosenberg, United States Attorney, Elizabeth C. Wu, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ronald E. Watts was convicted after a bench trial of one

count of possession with intent to distribute fifty grams or more

of cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b) (2000).

The district court sentenced Watts to 168 months of imprisonment,

and Watts timely appealed.     On appeal, Watts asserts that the

district court erred in denying his motion to suppress evidence

obtained from a search of his person and the vehicle he was driving

because the traffic stop that preceded the searches was pretextual.

Watts also argues that the district court erred in imposing a two-

level enhancement of his offense level for possession of a firearm.

          This court reviews the district court’s factual findings

underlying a motion to suppress for clear error, and the district

court’s legal determinations de novo.     United States v. Grossman,

400 F.3d 212, 216 (4th Cir. 2005).     When a suppression motion has

been denied, this court reviews the evidence in the light most

favorable to the government.    Id.    We grant great deference to

factual findings based on credibility decisions.         See United

States v. Locklear, 829 F.2d 1314, 1317 (4th Cir. 1987) (stating

that this court will decline to overturn a factual determination

founded on witness demeanor and credibility absent compelling

evidence to the contrary).   Observation of any traffic violation,

no matter how minor, gives an officer probable cause to stop the

driver.   United States v. Hassan El, 5 F.3d 726, 731 (4th Cir.


                               - 2 -
1993).      A     stop    for   a     traffic    violation     “does      not   become

unreasonable merely because the officer has intuitive suspicions

that the occupants of the car are engaged in some sort of criminal

activity.”       Id.     A routine and lawful traffic stop permits an

officer to detain the motorist to request a driver’s license and

vehicle registration, to run a computer check, and to issue a

citation.       United States v. Brugal, 209 F.3d 353, 358 (4th Cir.

2000).    Our review of the record in this case leads us to conclude

that the district court did not err in denying Watts’s motion to

suppress.

            The Guidelines* provide for a two-level increase in a

defendant’s base offense level “[i]f a dangerous weapon (including

a firearm) was possessed.”            USSG § 2D1.1(b)(1).           Application Note

3 of the Commentary to § 2D1.1 states that “[t]he adjustment should

be   applied     if    the   weapon    was    present,     unless    it   is    clearly

improbable that the weapon was connected with the offense.”                        USSG

§ 2D1.1(b)(1), cmt. n.3.              “In order to prove that a weapon was

present,    the       Government    need     show   only   that     the   weapon    was

possessed during the relevant illegal drug activity.”                           United

States v. McAllister, 272 F.3d 228, 234 (4th Cir. 2001).                           The

district court’s determination that a firearm or other weapon was

present and justifies the enhancement is a factual question that is

reviewed for clear error.             United States v. Apple, 915 F.2d 899,


      *
       U.S. Sentencing Guidelines Manual (USSG) (2005).

                                         - 3 -
914 (4th Cir. 1990).    Our review of the record leads us to conclude

that the district court correctly found that a preponderance of the

evidence showed that Watts possessed the handgun discovered in the

vehicle.

           Accordingly, we affirm Watts’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 4 -